PER CURIAM.
Carolyn O’Connor appeals the order of the United States Court of Federal Claims dismissing her complaint for lack of juris*413diction. See O’Connor v. United States, No. 09-CV-324 (Fed.Cl. May 28, 2009). We affirm.
In 2006, the United States District Court for the Eastern District of Virginia issued an order requiring O’Connor to seek leave of court before filing additional actions. O’Connor v. Northshore Int’l Ins. Servs., Inc., 2006 WL 4571652, 2006 U.S. Dist. LEXIS 88209 (E.D.Va. May 19, 2006), ajfd 207 Fed.Appx. 333 (4th Cir. 2006). O’Connor had previously filed nine cases in the district court, and it concluded that the order was necessary “to protect itself from [O’Connor’s] excessive filing and protect opposing parties from merit-less lawsuits.” Id. at *3, 2006 U.S. Dist. LEXIS 88209, at *9.
O’Connor then filed suit in the Court of Federal Claims. She argued that the United States was “negligent and grossly negligent” because it had failed “to adequately discipline judges who violate and abuse the Constitution” and had failed “to oversee the preservation of rights due individuals.” O’Connor’s claims of negligence and gross negligence are tort claims, and such claims are expressly excluded from the Court of Federal Claims’ jurisdiction under the Tucker Act:
The United States Court of Federal Claims shall have jurisdiction to render judgment upon any claim against the United States founded either upon the Constitution, or any Act of Congress or any regulation of an executive department, or upon any express or implied contract with the United States, or for liquidated or unliquidated damages in cases not sounding in tort.
28 U.S.C. § 1491(a)(1); see Rick’s Mushroom Serv. v. United States, 521 F.3d 1338, 1343 (Fed.Cir.2008) (“The plain language of the Tucker Act excludes from the Court of Federal Claims jurisdiction claims sounding in tort.”).
Accordingly, the Court of Federal Claims correctly dismissed O’Connor’s complaint for lack of subject matter jui-isdiction.